 



EXHIBIT 10.32
TOLL BROTHERS, INC.
AMENDMENT TO CASH BONUS PLAN
     This Amendment to the Cash Bonus Plan (this “Amendment”) has been adopted
by the Board of Directors (the “Board”) of Toll Brothers, Inc. (the “Company”)
on March 14, 2007. This Amendment amends the Toll Brothers, Inc. Cash Bonus Plan
(the “Plan”). Capitalized terms used herein and not defined herein shall have
the meanings assigned to such terms in the Plan.
     WHEREAS, the Company originally adopted the Plan in 1993 to provide a bonus
program for the Participant.
     WHEREAS, the stockholders of the Company approved certain amendments to the
Plan, most recently at their March 2005 Annual Meeting, and the Company, with
the consent of the Participant, further amended the Plan effective as of
December 7, 2005 and again amended the Plan effective as of December 15, 2006.
     WHEREAS, pursuant to Section 8(b) of the Plan, the Company may amend the
Plan from time to time without stockholder approval if the amendment does not
increase the amount of bonuses determined under the formula contained in Section
6(a) of the Plan, and the Company may amend the Plan from time to time without
the consent of the Participant if the Amendment does not reduce the amount of a
bonus payment that is due, but has not yet been paid.
     WHEREAS, the Company, desires to amend the Plan to reflect the recent
adoption of a new stock incentive plan by the Company’s stockholders.
     NOW THEREFORE, the Plan is hereby amended as follows:
     Section 1. Amendments to the Plan.

  a)   The first sentence of Section 5(b) of the Plan is hereby amended to
remove the phrase “the Toll Brothers, Inc. Stock Incentive Plan (1998) (the
“1998 Plan”)” and replace it with “the Toll Brothers, Inc. Stock Incentive Plan
for Employees (2007) (the “2007 Plan)”.

  b)   All references in the Plan to “the 1998 Plan” are hereby removed and
replaced with “the 2007 Plan”.

     Section 2. Full Force and Effect. Except as specifically modified or
amended by the terms of this Amendment, the Plan, as previously amended, and all
provisions contained therein are, and shall continue, in full force and effect
and are hereby ratified and confirmed.

 